Case: 14-11091   Date Filed: 10/23/2014   Page: 1 of 5




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11091
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:12-cr-00046-MMH-PDB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TRAVIS ROCKY DIXON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________


                            (October 23, 2014)

Before TJOFLAT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 14-11091        Date Filed: 10/23/2014      Page: 2 of 5


       After a jury trial, Travis Rocky Dixon appeals his convictions for receiving

child pornography, in violation 18 U.S.C. § 2252(a)(2), and possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). On appeal, Dixon argues

that the evidence presented at trial was insufficient to support his convictions.

Specifically, Dixon contends the government failed to carry its burden to prove

beyond a reasonable doubt that he was the perpetrator of downloading of child

pornography on the computer located in his bedroom. After review, we affirm. 1

       To convict a defendant under § 2252(a)(2), the government must prove that

a person “knowingly receive[d]” child pornography. 18 U.S.C. § 2252(a)(2). A

person knowingly receives child pornography when he “intentionally views,

acquires, or accepts child pornography on a computer from an outside source.”

United States v. Pruitt, 638 F.3d 763, 766 (11th Cir. 2011). Likewise, to support a

conviction under § 2252(a)(4)(B), the government must prove that a person

“knowingly possesse[d]” child pornography. 18 U.S.C. § 2252(a)(4)(B). To satisfy

the knowledge element of § 2252(a)(4)(B), the government must make a showing

that the defendant knew the files in question contained a visual depiction of minors




       1
         We review de novo the sufficiency of the evidence presented in a criminal trial. United
States v. Dominguez, 661 F.3d 1051, 1061 (11th Cir. 2011). “Evidence is sufficient to support a
conviction if a reasonable trier of fact could find that the evidence established guilty beyond a
reasonable doubt.” Id. (quotation marks and brackets omitted). In conducting our review, “we
view[ ] the evidence in the light most favorable to the government,” and “assume that the jury
made all credibility choices in support of the verdict.” Id. (quotation marks omitted).
                                                    2
              Case: 14-11091    Date Filed: 10/23/2014   Page: 3 of 5


engaging in sexually explicit conduct. United States v. Alfaro-Moncada, 607 F.3d

720, 733 (11th Cir. 2010).

      As a preliminary matter, Dixon concedes that his computer contained videos

depicting child pornography. Therefore, the only issue on appeal is whether there

was sufficient evidence for the jury to find Dixon knowingly received and

possessed those videos. We readily conclude there was.

      According to the trial evidence, two independent investigations by the

Federal Bureau of Investigations discovered that someone at 2011 Locust Avenue,

Palatka, Florida—where Dixon lived with his mother and elderly grandmother—

was using a peer-to-peer file sharing program to download and share child

pornography. The user operated under the online name “Rocky,” which was

Dixon’s middle name. The only computer at 2011 Locust Avenue was in Dixon’s

bedroom, and was configured with the single user name “Rocky.”

      When investigators executed a search warrant at the 2011 Locust Avenue

residence, the computer in Dixon’s bedroom was in the process of downloading

two videos of child pornography via the file sharing program, FrostWire. At the

time of the search, Dixon admitted to investigators that: (1) he was the primary

user of the computer and used FrostWire to download videos, (2) the prior evening,

he was alone in his room when he awoke and began downloading, and also

previewed, files containing child pornography; (3) he used FrostWire to search for


                                             3
              Case: 14-11091     Date Filed: 10/23/2014   Page: 4 of 5


pornography using terms such as “young girls” and “teens,” that he knew would

produce search results that often included very young girls, and (4) he had been

downloading videos containing child pornography for about a year.

      Forensic examination of Dixon’s computer corroborated his confession,

revealing that, the evening before the investigators executed the search warrant, a

user selected two child pornography files for downloading and then previewed

them early that morning. In addition, the computer’s hard drive contained

numerous other videos containing child pornography that had been shared over

FrostWire.

      Dixon’s admission that he searched for and downloaded child pornography

together with the corroborating evidence of downloaded child pornography found

on his computer constituted sufficient evidence for a rational jury to conclude that

Dixon knowingly received and possessed child pornography.

      We recognize that Dixon argues that the evidence showed other people had

access to his computer and thus could have downloaded the child pornography

without his knowledge. However, given all of the evidence recounted above, a

reasonable jury readily could have found Dixon guilty beyond a reasonable doubt

even though the government failed to disprove definitively the possibility that

other individuals who had access to the residence and his computer might have

downloaded child pornography. The government is not required to exclude every


                                             4
               Case: 14-11091    Date Filed: 10/23/2014    Page: 5 of 5


reasonable hypothesis of innocence in order for a reasonable jury to find guilty

beyond a reasonable doubt. See United States v. Cruz-Valdez, 773 F.2d 1541,

1545 (11th Cir. 1985) (en banc). Dixon’s defense that another person with access

to the computer was the perpetrator was, at best, an alternative interpretation of the

trial evidence that the jury was free to reject. See id. Dixon’s defense depended

almost entirely on the testimony of close friends and family as to who had access

to the computer and when, and it is clear the jury found the investigators’

testimony about Dixon’s confession more credible than the conflicting and

interested testimony of Dixon’s witnesses. Dixon has given us no reason to disturb

the jury’s credibility determinations. See United States v. Flores, 572 F.3d 1254,

1263 (11th Cir. 2009) (explaining that we must accept the jury’s credibility

determination unless the witness is incredible as a matter of law).

      Given the government’s trial evidence, a reasonable jury could have found

beyond a reasonable doubt that Dixon knowingly received and possessed child

pornography.

      AFFIRMED.




                                              5